 



Exhibit 10.2
 
 
SPONSOR SUPPORT AGREEMENT
dated as of April 2, 2008
by and among
PANDA ETHANOL, INC., as Sponsor,
PANDA HEREFORD ETHANOL, L.P.,
as Borrower,
and
SOCIÉTÉ GÉNÉRALE,
as the Administrative Agent
 
 

 



--------------------------------------------------------------------------------



 



SPONSOR SUPPORT AGREEMENT
     This SPONSOR SUPPORT AGREEMENT, dated as of April 2, 2008 (as may be
amended, modified or supplemented, from time to time, this “Sponsor Support
Agreement”), is by and among PANDA ETHANOL, INC., a Nevada corporation (the
“Sponsor”), PANDA HEREFORD ETHANOL, L.P., a Delaware limited partnership
(“Borrower”), and SOCIÉTÉ GÉNÉRALE, a bank organized and existing under the laws
of France and acting through its New York Branch, in its capacity as
administrative agent (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”) for the Lenders under the Financing
Agreement, dated as of July 28, 2006 (as amended, modified or supplemented from
time to time, the “Financing Agreement”), by and among Borrower, the Agents
thereunder, the Lenders from time to time party thereto, the LC Fronting Bank
thereunder and the Lead Arranger thereunder.
RECITALS
     WHEREAS, Borrower, the Lenders and the Administrative Agent are parties to
the Financing Agreement;
     WHEREAS, in connection with certain delays in construction of the Project,
Borrower has requested, and the Agents and the Lenders have agreed, to enter
into a Second Amendment to Financing Agreement and Depositary and Disbursement
Agreement, of even date herewith (the “Second Amendment”), pursuant to which,
among other things, the Lenders have agreed to extend the required completion
dates for construction of the Project, on the terms and conditions set forth
therein;
     WHEREAS, the execution and delivery of this Sponsor Support Agreement by
Sponsor is a condition precedent to the effectiveness of the Second Amendment
and a material inducement for the Lenders to agree thereto; and
     WHEREAS, Sponsor owns 100% of PHE I, LLC (d/b/a Panda Hereford Ethanol I,
LLC), a Delaware limited liability company, the sole general partner of Borrower
(“Borrower GP”), and 100% of PHE II, LLC, a Delaware limited liability company,
the sole limited partner of Borrower (“Borrower LP” and, together with Borrower
GP, the “Borrower Partners”), and it is in Sponsor’s best interest to enter into
this Sponsor Support Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
     Section 1.1 Financing Document. For purposes of clarity, this Sponsor
Support Agreement and any additional documents that may be executed in
connection herewith are expressly designated as “Financing Documents” within the
meaning of the Financing Agreement.

 



--------------------------------------------------------------------------------



 



     Section 1.2 Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings given them in Schedule X of the Financing Agreement.
     Section 1.3 Rules of Construction. The rules of construction set forth in
Schedule X of the Financing Agreement apply equally to this Sponsor Support
Agreement as if set forth herein.
ARTICLE II
SUPPORT, FUNDING AND RELATED COVENANTS
     Section 2.1 Maintenance of Minimum Contingency Covenant. Sponsor hereby
irrevocably agrees that it will cause Borrower to comply with the Minimum
Contingency Covenant at all times, and further agrees that it will timely make
or cause to be made through the Borrower Partners, a capital contribution to
Borrower in an aggregate amount not less than the amount necessary to cause
Borrower to be in compliance with the Minimum Contingency Covenant at all times.
     Section 2.2 Term. This Sponsor Support Agreement is, and will remain, in
full force and effect from the date hereof until the first Business Day after
the earlier of (a) or (b) of this Section 2.2 (the “Sponsor Support Release
Date”):
          (a) the day on which all of the following are true:
     (i) Completion has occurred; and
     (ii) no Default or Event of Default has occurred and is continuing; or
          (b) the day on which all Obligations have been paid in full in
accordance with the Financing Documents and no further Commitments are
outstanding thereunder.
     Section 2.3 Automatic Termination. This Sponsor Support Agreement will
terminate automatically on the Sponsor Support Release Date.
     Section 2.4 Equity Characterization. All contributions by Sponsor
contemplated by Section 2.1 of this Sponsor Support Agreement will be deemed to
constitute contributions of capital by Sponsor (directly or indirectly) to
Borrower and not indebtedness of Borrower to Sponsor or any Affiliate thereof.
ARTICLE III
BINDING EFFECT
     Section 3.1 Obligations Absolute and Unconditional.
          (a) The obligations of Sponsor to make capital contributions pursuant
to Section 2.1 hereof hereunder are in no way conditioned on or contingent upon
any attempt to enforce in whole or in part Borrower’s liabilities and
obligations to the

2



--------------------------------------------------------------------------------



 



Administrative Agent or any other Senior Secured Party. Each failure to maintain
the Minimum Contingency Amount during the effectiveness of this Sponsor Support
Agreement will give rise to a separate cause of action hereunder and separate
suits may be brought hereunder as each cause of action arises.
          (b) The obligations of Sponsor to make capital contributions pursuant
to Section 2.1 hereof shall not be affected by (i) any lack of capacity of
Borrower or Sponsor and (ii) any invalidity, irregularity or unenforceability of
any Financing Document or any Obligation. No such incapacity, invalidity,
irregularity or unenforceability will affect, impair or be a defense to this
Sponsor Support Agreement or to any obligations of Sponsor hereunder.
          (c) The obligations of Sponsor to make capital contributions pursuant
to Section 2.1 hereof will not be altered, limited or affected by (i) any
Default or Event of Default, (ii) any Bankruptcy Event with respect to Borrower,
(iii) any defense that Borrower may have by reason of any order, decree or
decision of any Government Instrumentality relating to a Bankruptcy Event,
(iv) any change in Law except to the extent such change in Law would make it
illegal for Sponsor to comply with such obligations, or (v) any other event or
circumstance that might otherwise constitute a discharge or defense of a surety
whether by Law or otherwise.
          (d) The obligations of Sponsor to make capital contributions pursuant
to Section 2.1 hereof will not be affected by any change of ownership of
Borrower or any other Panda Party.
     Section 3.2 Waiver. Sponsor hereby unconditionally and irrevocably waives,
and agrees not to assert or take advantage of, (a) any right to require a
Secured Party to proceed against Borrower or any other Person or to proceed
against or exhaust any Collateral held by a Secured Party at any time or to
pursue any other remedy in its power before proceeding against Sponsor under the
Sponsor Support Agreement, (b) any defense that may arise by reason of the
incapacity, lack of power or authority, dissolution, merger or termination of
Sponsor or the failure of a Secured Party to file or enforce a Claim against the
estate (in administration, bankruptcy or any other proceeding) of Borrower or
any other Person, (c) promptness, diligence, demand, presentment, protest and
notice of any kind with respect to the Obligations and with respect to any
action taken in respect of any Collateral provided from time to time for the
Obligations (d) promptness, diligence, demand, presentment, protest and notice
of any kind with respect to Sponsor’s obligations hereunder, (e) any defense
based upon an election of remedies by a Secured Party, including an election to
proceed by non-judicial rather than judicial foreclosure, that destroys or
otherwise impairs the subrogation rights of Sponsor or the right of Sponsor to
proceed against Borrower or any other Person for reimbursement, (f) any defense
based on any offset against any amounts that may be owed by any Person to
Sponsor for any reason whatsoever, (g) any defense based on any act, failure to
act, delay or omission whatsoever on the part of Borrower or the failure by
Borrower to do any act or thing or to observe or perform any covenant, condition
or agreement to be observed or performed by it under any contract to which it is
a party, (h) any defense, setoff or counterclaim that may at any time be
available to or asserted by

3



--------------------------------------------------------------------------------



 



Borrower or its Affiliates against a Secured Party, (i) any duty on the part of
a Secured Party to disclose to Sponsor any facts it may now or hereafter know
about Borrower, regardless of whether it has reason to believe that any such
facts materially increase the risk beyond that which Sponsor intends to assume,
or has reason to believe that such facts are unknown to Sponsor, or has a
reasonable opportunity to communicate such facts to Sponsor, since Sponsor
acknowledges that it is fully responsible for being informed of the financial
condition of Borrower and of all circumstances bearing on the risk of
non-performance of the Obligations by Borrower, (j) the fact that Sponsor may at
any time in the future dispense of all or part of its indirect interest in
Borrower, (k) any defense based on any amendment, modification, renewal,
extension, acceleration, compromise or waiver of or any consent or departure
from the terms of any contract to which Borrower is a party, (l) any defense
arising because of a Secured Party’s election, in any proceeding instituted
under Title 11, United States Code, of the application of Section 1111(b)(2)
thereof, (m) any defense based upon any borrowing or grant of a security
interest under Section 364 of Title 11, United States Code, and (n) any other
circumstance (including any statute of limitations) or any existence of or
reliance on any representation by a Secured Party that might otherwise
constitute a defense available to, or discharge of, any guarantor or surety
(other than the defense of performance).
     Section 3.3 Subrogation. For so long as this Sponsor Support Agreement is
in effect, Sponsor (a) will have no right of subrogation and waives all rights
to enforce any remedy that it now has or may hereafter have against Borrower in
respect of any obligation hereunder, and waives the benefit of, and all rights
to participate in, any Collateral now or hereafter held by or for the benefit of
any Secured Party from Borrower and (b) waives any Claim, right or remedy that
it may now have or hereafter acquire against Borrower that arises hereunder,
from the existence or enforcement of this Sponsor Support Agreement and/or from
the performance by Sponsor hereunder, including any Claim, remedy or right of
subrogation, reimbursement, exoneration, contribution, indemnification or
participation in any Claim, right or remedy of a Secured Party against Borrower,
or any security that a Secured Party may now have or hereafter acquire, whether
or not such Claim, right or remedy arises in equity, under contract, under Law
or otherwise. Any amount paid to Sponsor on account of any such subrogation
rights will be held in trust for the benefit of the Senior Secured Parties.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Sponsor hereby represents and warrants to and in favor of the
Administrative Agent and Borrower that:
     Section 4.1 Organization; Powers; It (a) is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Nevada,
(b) has all requisite corporate power and authority to carry on its business as
now being conducted and as proposed to be conducted and to enter into this
Sponsor Support Agreement and carry out the transactions contemplated hereby,
(c) is duly authorized to do business in its

4



--------------------------------------------------------------------------------



 



state of incorporation and each other jurisdiction where such qualification is
required, except where the failure so to qualify would not materially and
adversely affect its ability to perform its obligations under this Sponsor
Support Agreement, and (d) has all requisite corporate power and authority to
execute and deliver this Sponsor Support Agreement and perform its obligations
hereunder.
     Section 4.2 Authorization and No Legal Bar. The execution and delivery by
it of this Sponsor Support Agreement and its performance of its obligations
hereunder and the consummation of any of the transactions contemplated hereby:
          (a) have been duly authorized by all requisite corporate action, and
          (b) will not (i) violate, result in the breach of or constitute a
default under any Law applicable to or binding on it, (ii) be in conflict with
or result in a breach of its governing documents, or (iii) result in or require
the creation or imposition of any Lien (other than a Permitted Lien) upon or
with respect to any of the Collateral.
     Section 4.3 Enforceability. This Sponsor Support Agreement has been duly
executed and delivered by it and constitutes its legal, valid and binding
obligation enforceable against it in accordance with this Sponsor Support
Agreement’s terms, except as such enforceability (a) may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting the enforcement of creditors’ rights and remedies generally and (b) is
subject to general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).
     Section 4.4 Consents. No consent or other action by any other Person under
any Law applicable to or binding on it is or will be required by it in
connection with the execution and delivery by it of this Sponsor Support
Agreement and its performance of its obligations hereunder, except (a) such as
have been obtained or taken and are in full force and effect or (b) such as to
which the failure to obtain or take, as applicable, could not reasonably be
expected to have a Material Adverse Effect.
     Section 4.5 Financial and Other Information. It has established adequate
means of obtaining financial and other information pertaining to the businesses,
operations and condition (financial and otherwise) of Borrower and the Project
on a continuing basis and it now is and hereafter will have sole responsibility
for maintaining familiarity with the businesses, operations and condition
(financial and otherwise) of Borrower and the Project.
ARTICLE V
OTHER COVENANTS
     Sponsor hereby covenants and agrees for the benefit of the Administrative
Agent and Borrower that:
     Section 5.1 Existence; Indirect Ownership of Borrower, Services and
Technologies. It will maintain and preserve its existence in good standing in
the state of its incorporation and its qualification to do business in each
other jurisdiction where such

5



--------------------------------------------------------------------------------



 



qualification is necessary to perform its obligations hereunder and all material
rights, privileges and franchises necessary in the normal conduct of its
business. It will not cause, or allow, a Change in Control to occur with respect
to Borrower, the Borrower Partners or the Operator.
     Section 5.2 Consents, Legal Compliance. It will maintain in full force and
effect all Approvals that are required to be obtained by it in order for it to
perform its obligations hereunder and will obtain any that may become required
in the future.
     Section 5.3 Compliance with Laws. It will promptly comply with all Laws,
except where the failure to comply would not reasonably be expected to
(a) result in a material adverse effect on its business, property, results of
operation or financial condition or (b) materially and adversely effect its
ability to perform its obligations under this Sponsor Support Agreement.
ARTICLE VI
MISCELLANEOUS
     Section 6.1 Counterparts. This Sponsor Support Agreement may be executed in
any number of counterparts and by the parties hereto in separate counterparts,
each of which when so executed will be deemed to be an original and all of which
taken together will constitute one and the same instrument.
     Section 6.2 Integration. This Sponsor Support Agreement contains the
complete agreement among the parties hereto with respect to the matters
contained herein and supersedes all prior commitments, agreements and
understandings, whether written or oral, with respect to the matters contained
herein.
     Section 6.3 Severability. Any provision of this Sponsor Support Agreement
that is invalid or prohibited in any jurisdiction will, as to such jurisdiction,
be ineffective and severable from the rest of this Sponsor Support Agreement to
the extent of such invalidity or prohibition, without impairing or affecting in
any way the validity of any other provision, or of such provision in other
jurisdictions. The parties hereto agree to use their reasonable best efforts to
replace any provision that is ineffective by operation of this Section 6.3 with
an effective provision which as closely as possible corresponds to the spirit
and purpose of such ineffective provision and this Sponsor Support Agreement as
a whole.
     Section 6.4 Further Assurances. At any time and from time to time upon the
request of the Administrative Agent or, for so long as no Event of Default has
occurred and is continuing, upon the request of the Borrower, Sponsor will
execute and deliver such further documents and instruments and do such other
acts as such Person may reasonably request in order to effect fully the purposes
of this Sponsor Support Agreement.
     Section 6.5 Amendments and Waivers. No amendment or waiver of any provision
of this Sponsor Support Agreement, or consent to any departure by Sponsor
therefrom, will be effective unless it is in writing and signed by the

6



--------------------------------------------------------------------------------



 



Administrative Agent and, for so long as no Event of Default has occurred and is
continuing, the Borrower.
     Section 6.6 No Implied Waiver. The waiver of any right, breach or default
under this Sponsor Support Agreement by the Administrative Agent or the Borrower
must be made specifically and in writing. No failure on the part of the
Administrative Agent or the Borrower to exercise, and no forbearance or delay in
exercising, any right under this Sponsor Support Agreement will operate as a
waiver thereof, no single or partial exercise of any right under this Sponsor
Support Agreement will preclude any other or further exercise thereof or the
exercise of any other right, and no waiver of any breach of or default under any
provision of this Sponsor Support Agreement will constitute or be construed as a
waiver of any subsequent breach of or default under that or any other provision
of this Sponsor Support Agreement or any other Financing Document. No notice to
or demand upon Sponsor will entitle Sponsor to any further, subsequent or other
notice or demand in similar or any other circumstances.
     Section 6.7 Certain Express Waivers. Sponsor hereby unconditionally and
irrevocably waives, to the extent it may do so under applicable Law, any defense
based on the adequacy of a remedy at law that may be asserted as a bar to the
remedy of specific performance in any action brought against it for specific
performance of this Sponsor Support Agreement by Borrower, or the Administrative
Agent or any other Secured Party or for any such Person’s benefit by a receiver,
custodian or trustee appointed for it or for Borrower or in respect of all or a
substantial part of its assets, under the bankruptcy or insolvency Laws of any
jurisdiction to which it or its assets are subject.
     Section 6.8 Remedies Cumulative. Each of the rights and remedies of the
Administrative Agent and the Secured Parties under this Sponsor Support
Agreement and the other Financing Documents is cumulative and not exclusive of
any other right or remedy provided or existing by agreement or under Law.
     Section 6.9 Successors and Assigns.
          (a) This Sponsor Support Agreement will be binding upon and inure to
the benefit of the successors and permitted assigns of Borrower and the
Administrative Agent, who will have, to the extent of their interest, as
applicable, the rights of Borrower and the Administrative Agent hereunder.
          (b) This Sponsor Support Agreement is binding upon Sponsor and Sponsor
may not assign any of its rights or delegate any of its obligations under this
Sponsor Support Agreement without the prior written consent of the
Administrative Agent and, for so long as no Event of Default has occurred and is
continuing, the Borrower.
     Section 6.10 No Third-Party Beneficiaries. Except as otherwise expressly
stated herein, this Sponsor Support Agreement is intended to be solely for the
benefit of

7



--------------------------------------------------------------------------------



 



the parties hereto and their respective successors and permitted assigns and is
not intended to and does not confer any right or benefit on any third party.
     Section 6.11 Governing Law. THIS SPONSOR SUPPORT AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAW PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 OF
THE GENERAL OBLIGATIONS LAW AND ANY SUCCESSOR STATUTE THERETO).
     Section 6.12 Waiver of Jury Trial. BORROWER, THE ADMINISTRATIVE AGENT AND
SPONSOR, AS AMONG THEM, HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED ON OR ARISING HEREUNDER, ANY TRANSACTION
CONTEMPLATED HEREBY OR EFFECTED PURSUANT HERETO OR ANY DEALINGS OR COURSE OF
DEALING AMONG THEM RELATING IN ANY WAY TO THE SUBJECT MATTER HEREOF OR ANY
STATEMENTS OR ACTIONS OF ANY OF THEM OR THEIR AFFILIATES. Each of the parties
acknowledges and agrees that this waiver is a material inducement to enter into
the business relationship contemplated by this Sponsor Support Agreement and the
other Financing Documents and that each has relied on this waiver in entering
into this Sponsor Support Agreement and other Financing Documents to which it is
a party and will continue to rely on this waiver in its future dealings with the
other parties. The scope of this waiver is intended to be all-encompassing, and
this waiver will apply to all Claims, of any nature whatsoever, whether deriving
from contract, arising by Law, based on tort or otherwise. SPONSOR, BORROWER,
AND THE ADMINISTRATIVE AGENT HAVE MADE THIS WAIVER KNOWINGLY AND VOLUNTARILY,
AND THIS WAIVER WILL BE IRREVOCABLE. THIS WAIVER WILL ALSO APPLY TO ALL
AMENDMENTS, SUPPLEMENTS, RESTATEMENTS, EXTENSIONS AND MODIFICATIONS HERETO. In
the event of litigation, the relevant portions of this Sponsor Support Agreement
may be filed as a written consent to a trial by the court.
     Section 6.13 Consent to Jurisdiction. Each of Sponsor, the Administrative
Agent and Borrower hereby irrevocably submits to the jurisdiction of any New
York state or, to the extent permitted by Law, United States federal court
sitting in the Borough of Manhattan over any action or proceeding arising out of
or relating to any Claim, and hereby irrevocably agrees that all Claims in
respect of such action or proceeding may be heard and determined in such New
York state or United States federal court. Each of Sponsor, the Administrative
Agent and Borrower irrevocably waives any objection that it may now or hereafter
have to the laying of venue in such forums and agrees not to plead or claim that
any such action or proceeding brought in any such New York state or United
States federal court has been brought in an inconvenient forum. Each of Sponsor
and Borrower irrevocably appoints the Process Agent as its agent to receive on
its behalf service of copies of the summons and complaint and any other process
that may be served in any such action or proceeding. Such service may be made by
mailing or delivering a copy of such process to Borrower or Sponsor at the
address of the Process Agent and Borrower and Sponsor hereby irrevocably
authorize and direct the Process Agent to accept such service on their behalf.
In addition and as an alternative method of

8



--------------------------------------------------------------------------------



 



service, each of Sponsor and Borrower irrevocably consents to the service of
process out of any of the aforementioned courts in any manner permitted by Law.
Any such process or summons in connection with any such action or proceeding may
also be served by mailing a copy thereof by certified or registered mail, or any
substantially similar form of mail, addressed as provided for notices hereunder.
Nothing herein will affect the right of the Administrative Agent or Borrower to
bring legal action or proceedings in any other competent jurisdiction. If for
any reason the Process Agent ceases to be available to act as Process Agent,
each of Sponsor and Borrower agrees immediately to appoint a replacement Process
Agent satisfactory to the Administrative Agent.
     Section 6.14 Notices. All notices, demands, consents, certificates,
waivers, documents and other communications required or permitted to be
delivered to any party under the terms of this Sponsor Support Agreement
(a) must be in writing, (b) must be personally delivered, transmitted by a
recognized courier service or transmitted by facsimile, and (c) must be directed
to such party at its address or facsimile number set forth below. All notices
will be deemed to have been duly given and received on the date of delivery if
delivered personally, three (3) days after delivery to the courier if
transmitted by courier, or the date of transmission during normal business hours
with confirmation if transmitted by facsimile (or the next Business Day if after
normal business hours or not on a Business Day), whichever occurs first. Any
party may change its address or facsimile number for purposes hereof by notice
to all other parties in the manner set forth in this Section 6.14.

     
If to Borrower:
   
 
   
Panda Hereford Ethanol, L.P.
   
c/o PHE I LLC
   
4100 Spring Valley Road
   
Suite 1001
   
Dallas, TX 75244
   
 
   
Attention: General Counsel
   
Telephone: (972) 361-1200
   
Facsimile No: (972) 455-3890
   
If to the Administrative Agent
  with a copy to:
 
   
Société Générale
  Baker & McKenzie LLP
1221 Avenue of the Americas
  815 Connecticut Avenue, N.W.
New York, NY 10020
  Washington, DC 20006
 
   
Attention:       Robert Preminger
  Attention:      Chris Groobey
Telephone:     (212) 278-5703
  Telephone:    (202) 835-4240
Facsimile No: (212) 278-6136
  Facsimile No: (202) 452-7074
 
   
If to Sponsor:
   
 
   
Panda Ethanol, Inc.
   

9



--------------------------------------------------------------------------------



 



     
4100 Spring Valley Road
   
Suite 1001
   
Dallas, TX 75244
   
 
   
Attention: General Counsel
   
Telephone: (972) 361-1200
   
Facsimile No: (972) 455-3890
   

     Section 6.15 Legal Representation of the Parties. This Sponsor Support
Agreement was negotiated by the parties with the benefits of legal
representation and any rule of construction or interpretation otherwise
requiring this Sponsor Support Agreement or any other Financing Document to be
construed or interpreted against any party will not apply to any construction or
interpretation hereof or thereof.
     Section 6.16 Costs. Without limiting Section 8.11 of the Financing
Agreement, Borrower agrees to pay to the Senior Secured Parties on demand all
reasonable and reasonably-documented costs, expenses and Reimbursable Taxes
incurred or arising in connection with the preparation, documentation,
negotiation, execution, delivery administration or enforcement of this Sponsor
Support Agreement, the Second Amendment or the transactions contemplated hereby
or thereby or effected pursuant hereto or thereto. Such costs, expenses and
Reimbursable Taxes will include, but are not limited to, all reasonable and
reasonably documented fees of, and expenses incurred by, the Engineer, Lenders’
Counsel and all other advisers and consultants engaged by the Administrative
Agent pursuant to this Sponsor Support Agreement, the Second Amendment or the
transactions contemplated hereby or thereby.
[The remainder of this page was left blank intentionally.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Sponsor Support Agreement
to be duly executed and delivered as of the date first above written.

            PANDA ETHANOL, INC.
      By:   /s/ Darol Lindloff         Name:   Darol Lindloff        Title:  
Chief Executive Officer and President        PANDA HEREFORD ETHANOL, L.P.
      By:   PHE I, LLC, its sole general partner             By:   /s/ Darol
Lindloff         Name:   Darol Lindloff        Title:   Chief Executive Officer
and President        SOCIÉTÉ GÉNÉRALE,
as the Administrative Agent
      By:   /s/ Robert Preminger        Name:   Robert Preminger        Title:  
Managing Director     

11